DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 2/08/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). Here, the claims presented are labelled “Original”, but are different from the claims filed 8/03/2020.
Misnumbered claims 1-29 have been renumbered 17-46.
Election/Restrictions
Newly submitted claims 17-46 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-46 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a formulation produced from rifabutin powder in the presence of an acid, water, and solvent suitable to promote dissolution of the rifabutin, classified in A61K 31/438.
II. Claims 17-46, drawn to a method of treating A. baumanni infection, classified in A61P 31/04.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed in Invention I may be used in treatment of other conditions which are not related to treating A. baumanni infection, such as tuberculosis (see Horne et al, The International Journal of Tuberculosis and Lung Disease, Volume 15, Number 11, November 2011, pp. 1485-1490(6)).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Claim Rejections - 35 USC § 103

Claims 1-3, 5-6, 8-10 12-13, and 15-16 stand rejected under 35 U.S.C. 103 as being unpatentable over Shiru et al (CN101362067A).
Applicants assert there is a mistranslation of claim 10.
Examiner disagrees. It is unclear what Applicants are citing as Google Patents translation does not state what Applicants are asserting. Clarification is requested for Examiner to further consider the issue.
Applicants also assert the prior art taches water, propylene glycol, and acetic acid as individual possible dispersants. 
Examiner disagrees. Claim 10 clearly states “the strong polar external phase dispersant is water, diethylene glycol, glycerin, propylene glycol, formic acid, acetic acid, and water is preferred.” It is noted this is a list of components, not a Markush listing of options.
Applicants also assert the prior art does not teach treating A. baumanni infection, but Examiner notes that limitation is not in claims 1-16, therefore not relevant to the instant rejection.

Claims 1-16 stand rejected under 35 U.S.C. 103 as being unpatentable over Shiru et al (CN101362067A) in view of Chen (US 6,645,508).
Applicants assert Chen does not provide any rifabutin formulations or teach treating A. baumanni infection.
Examiner disagrees. Chen was not cited for rifabutin formulation, but instead to demonstrate what known solvents were used in pharmaceutical synthesis. As such, the skilled artisan would find it obvious to use suitable solvents in the process of Shiru et al.
Again, treating A. baumanni infection is not relevant to the instant claims.
Obvious-Type Double Patenting
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting over claims of copending applications 16/983,689 and copending Application 16,983,718 in view of Shiru et al and Chen.
Applicant requests they be held until such time that subject matter in one of the copending applications would be found otherwise allowable, therefore the rejections are maintained for reasons of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440.  The examiner can normally be reached on Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612